Citation Nr: 1433548	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist fracture.

2.  Entitlement to an initial rating in excess of 10 percent for herniated nucleus pulposus at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981 and from December 1983 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently returned to the RO in Pittsburg, Pennsylvania.

In March 2008, the Veteran testified before a RO Hearing Officer.  He also testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2009.  Transcripts of both hearings are associated with the claims files.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

A review of the record discloses that not all of the private treatment records pertinent to the Veteran's claims have been obtained.  During an April 2010 VA examination, the Veteran reported that he received treatment for his service-connected right wrist and herniated disc of the lumbar spine (low back) disability from private physicians.  According to the Veteran, he was being evaluated for surgery for his right wrist and surgery was contemplated for his low back disability.  Records of this private treatment and evaluations may prove beneficial to his claims, and thus, the originating agency must make appropriate attempts to associate this evidence with the record.  

Additionally, the Board notes that the Veteran was most recently afforded a VA examination to determine the current degree of severity of his right wrist and low back disabilities in April 2010.  Since a remand of this case is required to obtain outstanding pertinent records, the Veteran should be afforded VA examinations to determine the current degree of severity of his right wrist and low back disabilities while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include records of any private treatment, examinations, and/or surgery for his right wrist and low back disabilities.

2.  Thereafter, the Veteran should be scheduled for an examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right wrist disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include a determination of which hand is dominant.

3.  The Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected low back disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also perform any other development it determines to be warranted.

5.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



